Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)              Page 1 of 3
         Case: 1:19-mj-03190-TMP Doc #: 4 Filed: 07/29/19 1 of 3. PageID #: 17



                        Query     Reports   Utilities      Help   What's New
                        Log Out

                                                                                  CLOSED

                       U.S. District Court
           Eastern District of New York (Central Islip)
     CRIMINAL DOCKET FOR CASE #: 2:19-mj-00666-ARL All
                            Defendants


Case title: USA v. Vaccaro                              Date Filed: 07/22/2019

Assigned to: Magistrate Judge
Arlene R. Lindsay

Defendant (1)
Charles Vaccaro                       represented by John Frederick Carman
                                                     John Carman, Esq.
                                                     666 Old Country Road
                                                     Garden City, NY 11530
                                                     (516) 683-3600
                                                     Fax: 516-683-8410
                                                     Email: john@johncarmanlaw.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Retained

Pending Counts                                          Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                       Disposition
None



https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?400607835642224-L_1_0-1           7/29/2019
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)         Page 2 of 3
         Case: 1:19-mj-03190-TMP Doc #: 4 Filed: 07/29/19 2 of 3. PageID #: 18



Highest Offense Level
(Terminated)
None

Complaints                                          Disposition
18:1349.F



Plaintiff
USA                                  represented by Charles N. Rose
                                                    United States Attorneys Office
                                                    610 Federal Plaza
                                                    Central Islip, NY 11722
                                                    631-715-7844
                                                    Fax: 631-715-7922
                                                    Email: charles.rose@usdoj.gov
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Government
                                                    Attorney

 Date Filed    # Docket Text
 07/22/2019   1 REMOVAL TO THE NORTHERN DISTRICT OF OHIO as to
                Charles Vaccaro (1). (Imrie, Robert) (Entered: 07/29/2019)
 07/22/2019   2 Minute Entry for proceedings held before Magistrate Judge Arlene R.
                Lindsay Initial Appearance as to Charles Vaccaro held on 7/22/2019.
                Appearances: AUSA Charles Rose, John Carman for Mr. Vaccaro.
                Mr. Vaccaro waived his right to a Rule 5 hearing. Order Setting
                Conditions of Bond entered. (ESR 4:16 - 4:33) (Imrie, Robert)
                (Entered: 07/29/2019)
 07/22/2019   3 WAIVER of Rule 5 Hearing by Charles Vaccaro. (Imrie, Robert)
                (Entered: 07/29/2019)
 07/22/2019   4 ORDER Setting Conditions of Release as to Charles Vaccaro (1)
                1,000,000. Ordered by Magistrate Judge Arlene R. Lindsay on
                7/22/2019. (Imrie, Robert) (Entered: 07/29/2019)
 07/22/2019   5



https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?400607835642224-L_1_0-1      7/29/2019
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)           Page 3 of 3
         Case: 1:19-mj-03190-TMP Doc #: 4 Filed: 07/29/19 3 of 3. PageID #: 19


                 REDACTION by Charles Vaccaro to 4 1 - Sealed Document CR,
                 Order Setting Conditions of Release (Imrie, Robert) (Entered:
                 07/29/2019)
 07/25/2019   6 Letter MOTION for Extension of Time to File (meet collateral
                requirements of his personal recognizance bond) by Charles Vaccaro.
                (Imrie, Robert) (Entered: 07/29/2019)
 07/26/2019   7 ORDER granting 6 Motion for Extension of Time to File as to
                Charles Vaccaro (1). Ordered by Magistrate Judge Arlene R. Lindsay
                on 7/26/2019. (Imrie, Robert) (Entered: 07/29/2019)
 07/29/2019      Notice to Northern District of Ohio of a Rule 5 or Rule 32 Initial
                 Appearance as to Charles Vaccaro. Your case number is: 1:19-mj-
                 3190. The clerk will transmit ALL applicable documents via email.
                 The [Financial Department - NYED] finance office will transmit the
                 bond and/or passport collected. (If you require certified copies of any
                 documents, please send a request to
                 [InterDistrictTransfer_NYED@nyed.uscourts.gov]. If you wish to
                 designate a different email address for future transfers, send your
                 request to InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Imrie,
                 Robert) (Entered: 07/29/2019)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?400607835642224-L_1_0-1        7/29/2019
